Citation Nr: 1550560	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  07-30 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to total disability based on service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel







INTRODUCTION

The Veteran had active service from August 1969 to March 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

In a March 2012 decision, the Board found the Veteran's TDIU claim was inferred on appeal as a result of a May 2011 statement in which the Veteran asserted that his service-connected posttraumatic stress disorder (PTSD) affected his employability.  

In an October 2013 decision, the Board denied entitlement to TDIU.  The Veteran timely appealed the Board's denial to the Court of Appeals for Veterans Claims (Court).  In a June 2014 Joint Motion for Remand (JMR), the Court vacated the Board's decision and remanded it to the Board for further development.  Specifically, the Court found that relevant VA medical records since May 2011 should be obtained and associated with the claims file.  

In October 2015, the Veteran and his representative submitted the relevant evidence identified in the JMR to the VA, and these records have been associated with the claims file.  The Veteran and his representative also waived initial RO consideration of this newly submitted evidence.  See 38 C.F.R. 20.1304(c).  Accordingly, the development requested in the JMR has been conducted, and appellate consideration may proceed without any prejudice to the Veteran.





The issues of entitlement to an increased rating for service-connected PTSD, service connection for vision problems in both eyes, including as due to service-connected diabetes mellitus, and entitlement to service connection for ischemic heart disease has been raised by the record in a November 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran is unable to maintain substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a), 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to total disability based on individual unemployability.  VA regulations provide a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  

Throughout the period on appeal, the Veteran has been assigned the following ratings for his service-connected disabilities:

* 70 percent for PTSD
* 20 percent for diabetes mellitus
* 10 percent for tinnitus
* And a noncompensable rating for hearing loss

Under the combined ratings table, these assigned ratings equate to a total disability rating of 80 percent.  38 C.F.R. § 4.25, Table I.  Therefore, because the Veteran has one disability ratable at 60 percent or more, plus a combined rating in excess of 70 percent, he meets the schedular criteria for TDIU.  Accordingly, entitlement to TDIU is warranted if the Veteran is unable to secure and follow substantially gainful occupation by reason of his service-connected disabilities.  As will be discussed below, TDIU is granted on the basis of the newly submitted evidence.

In his September 2012 application for TDIU, the Veteran indicated that he had a college education, and his DD 214 reflects his MOS during service was medical corpsman.  After service, the Veteran worked for Dunn and Bradstreet for approximately ten years, then worked numerous jobs at the Bay Pines VA facility for approximately eighteen years.  His last job for the VA was as a revenue clerk, and he last worked on a full-time basis in approximately January 2011.

Throughout the period on appeal, the Veteran has asserted he took early retirement from the VA because he was no longer able to maintain his employment primarily due to anxiety and other symptoms associated with his service-connected PTSD.  

Recently submitted evidence supports the Veteran's assertions he is unable to maintain employment due to his service-connected disabilities.  Specifically, in an October 2015 letter a private physician pointed to the Veteran's suicidal ideation, inability to focus and concentrate, and intrusive thoughts to opine he was unable to maintain employment.  The physician also opined this level of impairment had been present throughout the period on appeal.  Finally, the physician noted his diabetes mellitus, tinnitus, and hearing loss caused additional occupational impairment.  Because this physician was familiar with the Veteran's medical history and provided an opinion regarding the impact of all his service-connected disabilities on his occupational impairment, this physician's letter provides probative evidence in support of the Veteran's appeal.

The Board notes that VA examinations from February 2013 suggest that the Veteran's service-connected disabilities do not prevent him from maintaining employment.  However, affording all benefit of the doubt to the Veteran, the Board finds the October 2015 private physician letter is more probative.

Therefore, the claims file includes probative evidence supporting the Veteran's assertions he is unable to maintain substantially gainful occupation due to his service-connected disabilities, including PTSD.  Affording all benefit of the doubt to the Veteran, entitlement to TDIU is granted.


ORDER

Entitlement to total disability based on individual unemployability as a result of service-connected disabilities is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


